[Cite as Williams v. Williams, 2014-Ohio-1044.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

SUSAN WILLIAMS                                       JUDGES:
                                                     Hon. William B. Hoffman, P.J.
        Plaintiff-Appellant                          Hon. Sheila G. Farmer, J.
                                                     Hon. Patricia A. Delaney, J.
-vs-
                                                     Case No. 2013CA00107
RAYMOND WILLIAMS, ET AL.

        Defendants-Appellees                         OPINION




CHARACTER OF PROCEEDING:                          Appeal from the Stark County Court of
                                                  Common Pleas, Domestic Relations
                                                  Division, Case No. 2010-DR-1275


JUDGMENT:                                         Affirmed in part, Reversed in part and
                                                  Remanded

DATE OF JUDGMENT ENTRY:                           March 17, 2014


APPEARANCES:


For Plaintiff-Appellant                           For Defendant-Appellees

STANLEY R. RUBIN                                  LAURA L. MILLS
437 Market Avenue North                           RAYMOND T. BULES
Canton, Ohio 44702                                Mills, Mills, Fiely & Lucas, LLC
                                                  101 Central Plaza South
                                                  600 Chase Tower
                                                  Canton, Ohio 44702
Stark County, Case No. 2013CA00107                                                       2

Hoffman, P.J.


      {¶1}   Plaintiff-appellant Susan Williams ("Wife") appeals the February 4, 2013

Judgment Entry and the May 21, 2013 Judgment Entry Decree of Divorce entered by

the Stark County Court of Common Pleas, Domestic Relations Division. Defendant-

appellee is Raymond F. Williams ("Husband").

                         STATEMENT OF THE FACTS AND CASE1

      {¶2}   The parties to this appeal were married in 1991. Wife filed her complaint

for divorce in October, 2010, requesting, in part, temporary and permanent spousal

support.   Pursuant to agreement of the parties, Husband was ordered to pay Wife

$4,200.00 per week as temporary support, pending a full hearing. The full hearing

began in November, 2010, and was completed in January, 2011. Via Judgment Entry

Temporary Orders filed March 14, 2011, the trial court ordered Husband to pay Wife

$50,000.00 per month as temporary spousal support.

      {¶3}   Husband filed a motion to reconsider two days later, which the trial court

denied. Because of the retirement of the original trial court judge, a new judge was

assigned to the case. Prior to the assignment of the new judge, Husband requested the

trial court vacate its March 14, 2011 temporary orders. Such request was denied but

the trial court, sua sponte, vacated the original trial court judge's denial of Husband's

motion to reconsider the March 14, 2011 Order, and set the matter for further hearing.




1
 We draw our Statement of the Case largely from Wife's brief. Husband's brief did not
contain a Statement of the Case.
Stark County, Case No. 2013CA00107                                                       3


         {¶4}   On December 19, 2011, the trial court retroactively lowered Husband's

temporary spousal support obligation from $50,000.00 per month to $4,750.00 per

month for 2011, and to $3,800.00 per month for 2012.

         {¶5}   On March 28, 2011, Husband filed an answer and his counterclaim for

divorce.    Wife filed her answer the next day.       Nothing in Wife's answer requested

spousal support. On April 4, 2011, Wife filed her amended complaint, repeating her

request for temporary and permanent spousal support.

         {¶6}   Discovery proceeded.       Trial commenced on January 7, 2013, and

concluded on January 11, 2013. Immediately prior to the start of trial, Wife dismissed

her complaint and amended complaint.               The case proceeded on Husband's

counterclaim alone.

         {¶7}   On February 4, 2013, the trial court issued a Judgment Entry, finding

Wife's testimonial request for permanent spousal support was insufficient to invoke the

trial court's jurisdiction to order it pursuant to R.C. 3105.18(B).

         {¶8}   On May 21, 2013, the trial court filed its Judgment Entry Decree of

Divorce. The trial court subsequently issued its Findings of Fact and Conclusions of

Law on June 17, 2013.

         {¶9}   It is from the trial court's February 4, 2013 Judgment Entry, and its March

21, 2013 Judgment Entry Decree of Divorce, Wife prosecutes this appeal, assigning as

error:

         {¶10} "I. THE TRIAL COURT ERRED IN FINDING THAT IT LACKED

JURISDICTION TO AWARD SPOUSAL SUPPORT UNDER R.C. 3105.18, EVEN
Stark County, Case No. 2013CA00107                                                            4


THOUGH SUSAN REQUESTED IT AT TRIAL AND IT WAS AN ISSUE DURING THE

ENTIRE PENDENCEY OF THE CASE.

          {¶11} "II. THE TRIAL COURT ERRED IN REFUSING TO EXTEND THE

DISCOVERY DEADLINE TO ALLOW RAYMOND'S DEPOSITION, WHICH HAD

BEGUN PRIOR TO THE DEADLINE, TO BE COMPLETED.

          {¶12} "III. THE TRIAL COURT ERRED IN ACCEPTING THE EQUITY VALUE

OF RAYMOND'S BUSINESS INSTEAD OF ITS FAIR MARKET VALUE."

                                                    I

          {¶13} Herein Wife maintains the trial court erred in finding it had no jurisdiction to

award her spousal support. We agree.2

          {¶14} R.C. 310518(B) governs spousal support. It provides, in pertinent part:

          {¶15} "[in] divorce and legal separation proceedings, upon the request of either

party... the court of common pleas may award reasonable spousal support to either

party."

          {¶16} We note the statute does not specify the request must be in writing. As

noted supra, immediately before trial commenced, Wife dismissed her complaint for

divorce wherein she had requested an award of spousal support. However, on the last

day of trial, Wife was asked on direct examination if she was requesting an award of

permanent spousal support. Wife responded, "Yes." Tr. Vol. 5, p. 196, lines 16-18.

          {¶17} The issue presented to this Court is whether Wife's oral request for

spousal support made during trial satisfies R.C. 3105.18(B). The trial court concluded it

2
  Husband asserts the standard of review to be employed by this Court in reviewing this
assignment of error is abuse of discretion. Appellee's brief at p. 4-6. We disagree and
find the question presented is purely a legal one involving the trial court's jurisdiction.
We review this assignment of error de novo.
Stark County, Case No. 2013CA00107                                                        5

did not, relying, in large part, on this Court's opinion in Gordon v. Gordon, 5th Dist.,

2009-Ohio-177. We find such reliance misplaced.

       {¶18} In Gordon, the husband filed for divorce. His wife lived in Illinois. She did

not file an answer to husband's complaint nor did she appear for trial. The trial court did

not award the wife spousal support.

       {¶19} On appeal, the wife in Gordon claimed the trial court erred in not awarding

her spousal support. This Court disagreed, noting wife did not file an answer to her

husband's complaint for divorce requesting spousal support.

       {¶20} While the trial court herein agreed with Wife there were differences

between this case and Gordon, the trial court then specifically quoted the following

portion of this Court's opinion in Gordon:

       {¶21} "Upon review of Appellee's complaint, he did not request a determination

of spousal support. Appellant did not file an answer to the complaint to make a request

for a determination of spousal support. As such, because there was no request, the trial

court could not have made the determination regarding spousal support."

       {¶22} Immediately, thereafter, the trial court stated:

       {¶23} "...it appears the Fifth Appellate District is restricting a request to be in a

pleading and a testimonial request is not sufficient to confer jurisdiction on the court."

(February 4, 2013 Judgment Entry at 4, unpaginated, emphasis added). We find the

trial court misinterpreted our holding in Gordon.

       {¶24} Gordon is significantly different from the instant case. In Gordon there

was neither a written nor oral request for spousal support. It is clear Wife herein made

an oral request for spousal support during trial.
Stark County, Case No. 2013CA00107                                                         6

       {¶25} Although primarily relying on Gordon as the basis for its decision, the trial

court also stated it relied on other appellate cases mentioned in its decision.

       {¶26} Upon our review of the cases cited, we find none directly address the

precise issue presented herein. All are distinguishable from this case and we find them

unpersuasive to cause us to conclude Wife's oral request for permanent spousal

support during trial was insufficient to invoke the trial court's authority to order it under

R.C. 3105.18(B).3

       {¶27} Some of the cases cited address whether a general claim for relief in a

complaint, answer and/or counterclaim is sufficient to satisfy the requirement of a

request for permanent spousal support under the statute. See Mauser v. Mauser, 11th

Dist. 2000-P-0039; Riegel v. Riegel, 3rd Dist., 1998 WL 682268 (1988); Woodland v.

Woodlawn, 7th Dist. 2007-Ohio-3503; and Vincent v. Vincent, 9th Dist., No. 15016 1991

WL 231563 (1991). One case involved a wife's specific withdrawal of her request for

spousal support. Pomeroy v. Pomeroy, 11th Dist., 2006-Ohio-5833. None address the

specific question presented in this case.

       {¶28} Given the fact the issue of temporary spousal support had been highly

contested from the commencement of the action, precipitated several hearings/reviews

and resulted in three different temporary orders of varying significant amounts

throughout the pendency of the action, it seems to us unlikely Wife's oral request for



3
  Husband's brief notes the trial court's judgment entry contained many cases but "None
of these cases, or any others, supports the Appellants [sic] [Wife's] argument that under
provision R.C. 3105.18 a court can order spousal support 'upon the request of either
party' when the only request is in the form of the word 'yes' in answer to the question
'are you seeking permanent spousal support' on the last day of trial." (Appellee's brief
at ps. 3-4). We agree. However, upon our review of the cases, none of the cases
specifically held it does not.
Stark County, Case No. 2013CA00107                                                    7


spousal support at trial came much as a surprise to anyone. We find the trial court

erred in finding it did not have jurisdiction to make an award of permanent spousal

support.

      {¶29} Wife's first assignment of error is sustained.

                                               II

      {¶30} In her second assignment of error, Wife asserts the trial court erred in

refusing to extend the discovery deadline to allow Husband's deposition to be

completed.

      {¶31} As Wife duly notes in her brief, trial courts have broad discretion in

regulating discovery. A trial court's decision concerning discovery will not be reversed

in the absence of an abuse of discretion. An abuse of discretion is more than an error

of law or judgment, the term implies the court's attitude is unreasonable, arbitrary or

unconscionable.

      {¶32} Wife's counsel began the deposition of Husband on August 22, 2012.

Because of the unavailability of Husband's counsel, the scheduled start time for the

deposition was delayed. The deposition was not completed prior to adjournment on that

day. The trial court set the discovery cut off date as September 30, 2012.

      {¶33} During oral argument, counsel for both parties asserted they made

attempts to reschedule the completion of Husband's deposition, but asserted opposing

counsel was responsible for the failure to do so. What both counsel at argument did

agree on was the fact that there is nothing in the record before this Court to

demonstrate why the deposition could not be completed between August 23, 2012, and

September 30, 2012.
Stark County, Case No. 2013CA00107                                                        8


       {¶34} Wife argues because the trial court granted her request to continue the

trial until January, 2013, "there was little reason not to continue the discovery

deadline..." (Appellant's brief at p. 15).

       {¶35} We have reviewed the trial court's October 1, 2012 Judgment Entry

"reluctantly" granting Wife's Motion to Continue the final hearing, and its two judgment

entries, both filed on October 29, 2012, one of which denies Wife's Motion to Extend

Discovery. It is unnecessary for us to repeat herein the reasons set forth by the trial

court for denying extension of discovery while reluctantly granting continuance of the

final hearing.   Suffice it to say, we find the trial court's proffered reasons do not

demonstrate it abused it discretion in overruling Wife's motion to extend discovery.

       {¶36} Wife's second assignment of error is overruled.

                                                III

       {¶37} In her final assignment of error, Wife argues the trial court erred in

assessing the value of Husband’s business, US Technology Corporation, its

subsidiaries, and divisions. We disagree.

       {¶38} A trial court enjoys broad discretion in fashioning an equitable division of

marital property. See Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 218, 481-482,

450 N.E.2d 1140, 1141. To find an abuse of that discretion, the record must show more

than an error of judgment on the trial court's part; the trial court's decision must be

unreasonable, arbitrary, or unconscionable. Booth v. Booth (1989), 44 Ohio St.3d 142,

144, 541 N.E.2d 1028.

       {¶39} In order for this Court to review the allocation of property between parties

to a divorce, the “trial court must indicate the basis for its award in sufficient detail to
Stark County, Case No. 2013CA00107                                                          9


enable a reviewing court to determine that the award is fair, equitable and in

accordance with the law.” R.C. § 3105.171(G); Kaechele v. Kaechele (1988), 35 Ohio

St.3d 93, paragraph two of the syllabus. This includes assigning a value to the parties'

major assets and debts. See, e.g. Raff v. Raff, Stark App. No.2004CA00251, 2005-

Ohio-3348. Although the trial court's division of property is reviewed under an abuse of

discretion standard, factual determinations such the value of the property subject to

division are reviewed under a manifest weight of the evidence standard. Brown v.

Brown, Pike County App. No. 02CA689, 2003-Ohio-304. Under this deferential

standard, the trial court's classification of property will not be reversed if it is supported

by some competent, credible evidence. Barkley v. Barkley (1997), 119 Ohio App.3d

155, 159, 694 N.E.2d 989.

       {¶40} As to valuation, while the experts used different methods of assessing the

value of US Technology and their final figures did differ as a result, both experts were

able to render opinions of value. The trial court extensively analyzed the methods of

each with considerable explanations as to his acceptance and rejection of aspects

thereof. We find the trial court’s analysis, which is attached hereto and incorporated

herein by reference as if fully rewritten, was thorough. We further find the trial court's

decision to be supported by competent and credible evidence.
Stark County, Case No. 2013CA00107                                       10


      {¶41} Wife’s third assignment of error is overruled.

      {¶42} The judgment of the Stark County Court of Common Pleas, Domestic

Relations Division is affirmed in part, reversed in part and remanded.


By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur